UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6623


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CELIA HAYNES EDWARDS, a/k/a Tina Hawks,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(1:11-cr-00038-JPJ-PMS-3; 1:12-cr-00030-JPJ-PMS-1)


Submitted:   June 25, 2015                 Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Celia Haynes Edwards, Appellant Pro Se. Roy Franklin Evans, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Celia    Haynes    Edwards   appeals       the   district    court’s     order

denying her motion for reconsideration of the court’s sentence

reduction    pursuant   to   18   U.S.C.    §    3582(c)(2)      (2012),    and   to

Amendment 782 to the Sentencing Guidelines.              We have reviewed the

record and find no reversible error. See United States v. Goodwyn,

596 F.3d 233, 235-36 (4th Cir. 2010) (holding that district court

does not have authority to reconsider prior order on § 3582

motion).     Accordingly, we affirm the district court’s denial of

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                      2